COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §
  EL PASO COUNTY, TEXAS,
                                                 §           No. 08-19-00105-CV
                       Appellant,
                                                 §              Appeal from the
  v.
                                                 §            448th District Court
  EL PASO COUNTY EMERGENCY
  DISTRICT NO. 1 and EL PASO                     §         of El Paso County, Texas
  COUNTY EMERGENCY DISTRICT NO.
  2,                                             §           (TC# 2016DCV4705)

                       Appellee.                 §


                                          ORDER

       The Court hereby resets the above-captioned cause for submission with oral argument to

the 9:00 A.M. timeslot on December 12, 2019 in the Courtroom of the Eighth Court of Appeals,

500 E. San Antonio, El Paso County Courthouse, Suite 1203, El Paso, Texas.



       IT IS SO ORDERED this 9th day of December, 2019.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.